      Case 2:16-cr-00024-MCE Document 214 Filed 07/28/20 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, # 158377
     Assistant Federal Defender
3    CAROLYN M. WIGGIN, # 182732
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700
     Fax: 916-498-5710
6
     Attorneys for Defendant
7    HELAMAN HANSEN
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   ) Case No. 2:16-CR-00024-MCE
                                                  )
12                     Plaintiff,                 ) DEFENDANT'S CONSENT TO APPEAR
                                                  ) VIA VIDEO-TELECONFERENCE
13            vs.                                 )
                                                  )
14    HELAMAN HANSEN,                             ) Initial Appearance Date: July 23, 2020
                                                  ) Time: 10:00 a.m.
15                     Defendant.                 ) Judge: Hon. Morrison C. England, Jr.
                                                  )
16                                                )
17
18           Under CARES Act § 15002(b) and General Order No. 620, defendant HELAMAN
19   HANSEN, by and through his counsel of record, consents to proceed with his Initial Appearance
20   on the Pretrial Violation Petition by video-teleconference. Counsel has advised Mr. Hansen of
21   his right to appear in person for this hearing, as well as of his ability to waive his personal
22   appearance and appear via video-teleconference. Mr. Hansen waives his right to personally
23   appear at his status conference hearing on July 23, 2020, and instead consents to appearance by
24   video teleconference.
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-         -1-           United States v. Hansen, 2:16-cr-00024 MCE
     Teleconference
      Case 2:16-cr-00024-MCE Document 214 Filed 07/28/20 Page 2 of 2



1            Pursuant to Gen. Order No. 616, counsel for Mr. Hansen signs this waiver on his behalf.
2
3    Dated: July 20, 2020
                                                 /s/ Helaman Hansen
4
                                                 HELAMAN HANSEN
5
6    I agree and consent to my Client’s appearance by video-teleconference.
7    Dated: July 20, 2020
8                                                _/s/ Carolyn M. Wiggin
                                                 CAROLYN M. WIGGIN
9                                                Assistant Federal Defender

10                                               Attorney for Defendant
                                                 HELAMAN HANSEN
11
12
             IT IS SO ORDERED.
13
     Dated: July 28, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-       -2-         United States v. Hansen, 2:16-cr-00024 MCE
     Teleconference
